            Case 1:19-cv-12440-MBB Document 11 Filed 01/27/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 THEODORE J. FOLKMAN,
                                                    Civ. A. No. 1:19-cv-12440-MBB
                 Plaintiff,

        vs.

 U.S. DEPARTMENT OF STATE,

                 Defendant


                       DECLARATION OF THEODORE J. FOLKMAN

       I, Theodore J. Folkman, make the following declaration regarding service of process:

       1.       On December 18, 2019, I caused copes of the summons and complaint to be

served on the Department of State and the Department of Justice.

       2.       Attached as Exhibit 1 are true copies of the certified mail receipts and of the

signed return receipts.

       3.       The date of service shown on the receipts is December 23, 2019.



I declare under penalty of perjury that the foregoing is true and corrected. Executed on January

27, 2020.



                                                              /s/ Theodore J. Folkman
                                                              Theodore J. Folkman
